Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2020 has been entered.

DETAILED ACTION
This is in response to applicant’s RCE/amendment filed on 10/13/2020 to Application #15/818,460 filed on 11/20/2017 in which Claims 1-5, 7-9 are pending.

Status of Claims
Claims 1-5, 7-9 are pending, of which Claims 1-5, 7-9 are allowable via Examiner’s Amendment.

Applicant’s Most Recent Claim Set of 10/13/2020
Applicant’s most recent claim set of 10/13/2020 is considered to be the latest claim set under consideration by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Richard Peters on August 27, 2021.
 
The application has been amended as follows:

In the Claims:

Claim 1: (Currently Amended):
A computerized method
with a computer processor of a computing system, implementing a .NET framework;
providing [[a]] the virtual machine with a Just-In-Time Compilation function;
loading a native library into a process memory;
replacement compilation function: 
creates a representation of one or more methods being compiled[[;]], and
compares the one or more methods of the virtual machine against a policy of methods to be instrumented, wherein a policy of a method to be instrumented comprises a description of methods to be instrumented, a logic to load a new assembly containing a redirection target, and a logic to redirect a source method to the redirection target contained by the new assembly;
determining that one or more methods match the policy of methods to be instrumented;
compiling the one or more methods that matched the policy of methods to be instrumented;
compiling another redirection target of the one or more methods that matched the policy of methods to be instrumented, wherein the other redirection target comprises a memory address of a sensor method; 
leveraging one or more computing system capabilities of the computing system to load one or more managed libraries, wherein the one or more managed libraries comprises the redirection target and [[a]] gather information that is not readily available to a native library of the computing system; and
redirecting at least one method in a first managed library of the one or more managed libraries to a second method in a different managed library of the one or more managed libraries.


Claim 5: (Currently Amended):
A computerized system of a 
a computer store containing data, wherein the data comprises: 
a native library;
a computer processor in the computerized system, of which the computer processor is configured to:
provide[[s]] a virtual machine with a Just-In-Time Compilation function;
load[[s]] the native library into a process memory;
redirect[[s]] the Just-In-Time Compilation function to a custom implementation of a replacement compilation function, wherein the custom replacement compilation function: 
creates a representation of one or more methods being compiled[[;]], and
compares the one or more methods of the virtual machine against a policy of methods to be instrumented, wherein a policy of a method to be instrumented comprises a description of methods to be instrumented, a logic to load a new assembly containing a redirection target, and a logic to redirect a source method to the redirection target contained by the new assembly; 
determine[[s]] that one or more methods match the policy of methods to be instrumented;
compile[[s]] the one or more methods that matched the policy of methods to be instrumented;
compileanother redirection target of the one or more methods that [[a]] matched the policy of methods to be instrumented, wherein the other redirection target comprises a memory address of a sensor method;
leverageof the computerized system to load one or more managed libraries, wherein the one or more managed libraries comprise [[a]] the redirection target and gather information that is not readily available to a native library of the computing system; and
redirect[[s]] at least one method in a first managed library of the one or more managed libraries to a second method in a different managed library of the one or more managed libraries.


Claim 7: (Currently Amended):
The computerized system of claim 5, wherein the redirections are performed at a later time in an application lifecycle of [[the]] a virtual-machine-based application.


Claim 8: (Currently Amended):
The computerized system of claim 5, wherein the redirections use information gathered through system capabilities of the computing system.


Claim 9: (Currently Amended):
The computerized system of claim 5, wherein the redirection targets [[is]] are in [[a]] the different managed library.


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-5, 7-9 are considered allowable.

The instant invention is directed to the instrumentation and configuration of virtual machine based applications with access to just-in-compilation functions.

The closest prior art, as recited, Soeder US Patent 9,116,717 and Fallows US Patent 9,332,090, are also generally directed to various aspects of the instrumentation and configuration of virtual machine based applications.  However, Soeder or Fallows does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claim(s) 1, 5.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claim 1:
implementing a .NET framework; providing the virtual machine with a just-in-time compilation function; loading a native library into a process memory; redirecting the just-in-time compilation function to a custom implementation of a replacement compilation function, where the custom replacement compilation function: creates a representation of one or more methods being compiled, and compares the one or more methods of the virtual machine against a policy of methods to be instrumented, where a policy of a method to be instrumented comprises a description of methods to be instrumented, a logic to load a new assembly containing a redirection target, and a logic to redirect a source method to the redirection target contained by the new assembly; determining that one or more methods match the policy of methods to be instrumented; compiling the one or more methods that matched the policy of methods to be instrumented; compiling another redirection target of the one or more methods that matched the policy of methods to be instrumented, where the other redirection target comprises a memory address of a sensor method; leveraging one or more computing system capabilities of the computing system to load one or more managed libraries
When combined with the additional limitations found in Claim 1.

Regarding Claim 5:
implementing a .NET framework; providing the virtual machine with a just-in-time compilation function; loading a native library into a process memory; redirecting the just-in-time compilation function to a custom implementation of a replacement compilation function, where the custom replacement compilation function: creates a representation of one or more methods being compiled, and compares the one or more methods of the virtual machine against a policy of methods to be instrumented, where a policy of a method to be instrumented comprises a description of methods to be instrumented, a logic to load a new assembly containing a redirection target, and a logic to redirect a source method to the redirection target contained by the new assembly; determining that one or more methods match the policy of methods to be instrumented; compiling the one or more methods that matched the policy of methods to be instrumented; compiling another redirection target of the one or more methods that matched the policy of methods to be instrumented, where the other redirection target comprises a memory address of a sensor method; leveraging one or more computing system capabilities of the computing system to load one or more managed libraries
When combined with the additional limitations found in Claim 5.

Therefore Claims 1-5, 7-9 of the instant application are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Forin et al - US_20050226406: Forin et al teaches the optimizing of executable object files for loading into a shared library.
Barsness et al - US_20130091496: Barsness et al teaches the optimizing of just-in-time compiling in connection with virtual machines.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw, can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498